DETAILED ACTION
This Action is in response to the Amendment for Application Number 15289763 received on 7/31/2020.
Claims 1-2, 4-15, and 17-19 are presented for examination.  
Claims 3 and 16 have been cancelled.
This application has a priority date of 10/08/2015.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 has been amended to recite the limitation, “transmitting the information relating to the tag and information relating to a first user”.  Claim 14 then recites the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 9183315) in view of Brown et al. (US 20120221659).

Regarding claim 1, Lim disclosed a system for sharing a digital message with a user over a network, comprising:
a tag associated with the digital message (Lim, col. 3, lines 24-30, Lim disclosed a QR code, as well as other types; col. 4, lines 39-45, The code enables a server to determine what content to send in return; col. 4, lines 60-67, Lim disclosed various forms of content that entail digital messages); and
a user device capable of communicating over the network (Lim, col. 3, line 30-60, Lim disclosed a wireless device connected to and communicating over a network), 
the user device including a tag reader for detecting, reading and decoding information relating to the tag (Lim, col. 4, lines 30-35, Lim disclosed the wireless device is used to image or scan a code, and upon decoding of the same, to initiate communication with a website; col. 4, lines 50-60, Lim disclosed image recognition technology), 
a memory for storing information relating to a first user (Lim, col. 6, lines 34-55, Lim disclosed the wireless device storing information about the user, such as user identifier, as well as other information), and a software application for transmitting the information relating to the tag and the information relating to the first user and for receiving the digital message based on the information relating to the tag and the information relating to the user over the network (Lim, col. 4, lines 30-35, Lim disclosed the wireless device is used to image or scan a code, and upon decoding of the same, to initiate communication with a website; col. 6, lines 34-50, Lim disclosed content delivery may be based also on any information known about the user, which may be obtained during user interaction; col. 6, line 65 through col. 7, line 21, Lim disclosed the wireless 
wherein the user device displays the digital message (Lim, col. 7, lines 55-60, Different users may receive different content based on the variables described above; Figure 4, 48, the content is “presented” to the user; Figure 3 shows many different forms of the content that is presented to the user).
Lim did not explicitly state wherein the software application further includes a chat function associated with the tag by which the first user sends a response to the digital message, and wherein the first user determines if the response is accessible by a second user.
In an analogous art, Brown disclosed wherein the software application further includes a chat function associated with the tag by which the first user sends a response to the digital message, and wherein the first user determines if the response is accessible by a second use.  Specifically, Brown disclosed the utilization of a QR code to access a digital message such as a shared node, that includes a conversation between multiple users, in which the comments and entries are in chronological order (Brown, [0083]) and further provides a process of updating the shared note using the QR code, by first accessing the shared note via the QR code and obtaining the shared note through a mobile device, requiring authorization to access the shared node revealing a private URL that provides the user with the ability to add an entry into the conversation in the shared note (Brown, [0084]).  Further, Brown disclosed the chat 
	One of ordinary skill in the art would have been motivated to combine the teachings of Lim and Brown as they both involve the utilization of QR codes for users to access information and as such are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the conversation functionality of Brown within the teachings of Lim in order to provide the users of Lim with the ability to have discussion regarding particular products/services that the QR codes represent, thereby providing a more enhanced informational system, and thereby increasing desirability of use by its customers.

Regarding claim 2, Lim and Brown disclosed the system of claim 1 wherein the user device further comprises a geo-location device for obtaining information about the location or orientation of the user device, the software application further transmitting the information about the location or orientation of the user device and receiving the 

Regarding claim 4, Lim and Brown disclosed the system of claim 1 wherein the information relating to the user includes one or more of the user's location, age, preferred language, and gender (Lim, col. 6, lines 1-10, user’s geographic location; col. 6, lines 34-48, Lim disclosed demographic information about the user to be used for content delivery; col. 8, lines 5-15, Lim disclosed other user attributes).  See motivation to combine above.

Regarding claim 5, Lim and Brown disclosed the system of claim 1 wherein the tag is associated with a physical object (Lim, col. 1, lines 52-61).  See motivation to combine above.

Regarding claim 6, Lim and Brown disclosed the system of claim 1 wherein the digital message is audio or video (Lim, col. 4, lines 60-67).  See motivation to combine above.

Regarding claim 7, Lim and Brown disclosed the system of claim 1 wherein the tag is printed in connection with an article and provides additional information about the subject of the article (Lim, col. 1, lines 35-51, The scanning of the QR code provides additional information used to display text to the user, open a webpage etc; col. 1, lines 52-60, Lim disclosed QR codes appearing in magazines as an example and therefore 

Regarding claim 8, Lim disclosed a system for sharing a digital message with a user device of a user over a network, comprising:
a tag associated with the digital message (Lim, col. 3, lines 24-30, Lim disclosed a QR code, as well as other types; col. 4, lines 39-45, The code enables a server to determine what content to send in return; col. 4, lines 60-67, Lim disclosed various forms of content that entail digital messages); and
a server capable of communicating with the user device over the network (Lim, Figure 3, 22 Server System communicating with user device 20), 
the server including a database for storing an identification of the tag and the digital message (Lim, col. 4, lines 4-30, Lim disclosed the server system including databases and database management software programmed to act as an intelligent proxy with a decision engine that includes one or more rules, generated by a distributor of QR codes or the like, which determine the content to deliver to the wireless device 20 in response to an indication of a code received therefrom; col. 4, lines 60-67, In response to the scan, the server may return and of a variety of content, and as such is stored at the server, and content delivery is based on the code received which requires the server to have the codes stored with their corresponding content; Such is further evident by the fact that the codes are distributed from the server at col. 5, lines 17-24), 

Lim did not explicitly state wherein the processor further provides a chat function associated with the tag by which the first user sends a response to the digital message, and wherein the first user determines if the response is accessible by a second user.
In an analogous art, Brown disclosed wherein the processor further provides a chat function associated with the tag by which the first user sends a response to the digital message, and wherein the first user determines if the response is accessible by a second user.  Specifically, Brown disclosed the utilization of a QR code to access a digital message such as a shared node, that includes a conversation between multiple users, in which the comments and entries are in chronological order (Brown, [0083]) and further provides a process of updating the shared note using the QR code, by first accessing the shared note via the QR code and obtaining the shared note through a mobile device, requiring authorization to access the shared node revealing a private 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the conversation functionality of Brown within the teachings of Lim in order to provide the users of Lim with the ability to have discussion regarding particular products/services that the QR codes represent, thereby providing a more enhanced informational system, and thereby increasing desirability of use by its customers.

Regarding claim 9, Lim and Brown disclosed the system of claim 8 wherein the processor further transmits the digital message to the user device based on information 

Regarding claim 10, Lim and Brown disclosed the system of claim 8 wherein the information relating to the user includes one or more of the user's location, age, preferred language, and gender (Lim, col. 6, lines 1-10, user’s geographic location; col. 6, lines 34-48, Lim disclosed demographic information about the user to be used for content delivery; col. 8, lines 5-15, Lim disclosed other user attributes).  See motivation to combine above.

Regarding claim 11, Lim and Brown disclosed the system of claim 8 wherein the tag is associated with a physical object (Lim, col. 1, lines 52-61).  See motivation to combine above.

Regarding claim 12, Lim and Brown disclosed the system of claim 8 wherein the digital message is audio or video (Lim, col. 4, lines 60-67).  See motivation to combine above.

Regarding claim 13, Lim and Brown disclosed the system of claim 8 wherein the tag is printed in connection with an article and provides additional information about the subject of the article (Lim, col. 1, lines 35-51, The scanning of the QR code provides additional information used to display text to the user, open a webpage etc; col. 1, lines 

Regarding claim 14, Lim disclosed a method for sharing a digital message with a user device of a user over a network, comprising:
reading a tag associated with the digital message to detect and decode information relating to the tag (Lim, col. 4, lines 30-35, Lim disclosed the wireless device is used to image or scan a code, and upon decoding of the same, to initiate communication with a website; col. 4, lines 50-60, Lim disclosed image recognition technology);
transmitting the information relating to the tag and information relating to a first user over the network to a remote server (Lim, col. 6, lines 34-55, Lim disclosed the wireless device storing information about the user, such as user identifier, as well as other information; Lim, col. 4, lines 30-35, Lim disclosed the wireless device is used to image or scan a code, and upon decoding of the same, to initiate communication with a website; col. 6, lines 34-50, Lim disclosed content delivery may be based also on any information known about the user, which may be obtained during user interaction; col. 6, line 65 through col. 7, line 21, Lim disclosed the wireless device scanning the code results in access to the server system via URL, in which the server system receives the indication of the hardlink code from the wireless device and determine variables 
receiving the digital message reflecting the information relating to the tag and the information relating to the user at the user device (Brown, col. 6, line 65 through col. 7, line 21, Lim disclosed the wireless device scanning the code results in access to the server system via URL, in which the server system receives the indication of the hardlink code from the wireless device and determine variables associated with the indication, including user information, resulting in content delivery to the wireless device; Lim, col. 7, lines 1-15, Lim disclosed upon receipt of the hardlink and the user information, the server applies the rules to obtain the proper content for transmission to the wireless device)
displaying the digital message on the user device (Lim, col. 7, lines 55-60, Different users may receive different content based on the variables described above; Figure 4, 48, the content is “presented” to the user; Figure 3 shows many different forms of the content that is presented to the user);
exchanging a further message between the server and the user device over the network (Lim, col. 6, lines 45-60, Lim disclosed plural user interactions with the server, and a number of times the user has received certain content, which clearly entail multiple exchanges in both directions).
Lim did not explicitly state providing a chat function associated with the tag, and exchanging a response to the digital message in the chat function between the server and the user device over the network wherein the first user determines if the response is accessible by a second user.


	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the conversation functionality of Brown within the teachings of Lim in order to provide the users of Lim with the ability to have discussion regarding particular products/services that the QR codes represent, thereby providing a more enhanced informational system, and thereby increasing desirability of use by its customers.

Regarding claim 15, Lim and Brown disclosed the method of claim 14 further comprising transmitting information relating to the location or orientation of the user device to the remote service; and transmitting the digital message to the user device based on the information relating to the location or orientation of the user device (Lim, col. 6, lines 1-8, Lim disclosed the GPS location of the wireless device provided to server, which delivers content designated for that location).  See motivation to combine above.

Regarding claim 17, Lim and Brown disclosed the method of claim 14 wherein the information relating to the user includes one or more of the user's location, age, preferred language, and gender (Lim, col. 6, lines 1-10, user’s geographic location; col. 6, lines 34-48, Lim and Brown disclosed demographic information about the user to be used for content delivery; col. 8, lines 5-15, Lim disclosed other user attributes).  See motivation to combine above.

Regarding claim 18, Lim and Brown disclosed the method of claim 14 wherein the digital message is audio or video (Lim, col. 4, lines 60-67).  See motivation to combine above.

Regarding claim 19, Lim and Brown disclosed the method of claim 14 wherein the tag is associated with an article and provides additional information about the subject of the article (Lim, col. 1, lines 35-51, The scanning of the QR code provides additional information used to display text to the user, open a webpage etc; col. 1, lines 52-60, Lim disclosed QR codes appearing in magazines as an example and therefore printed in connection with an article, and disclosed the concept as linking of data to physical objects and as such provides additional information; col. 1, lines 60-67, scanning of a barcode provides additional information regarding a product for example; See also, col 5, lines 29-35).  See motivation to combine above.
Response to Arguments
Applicant's arguments filed 7/31/2020 have been fully considered but they are not persuasive. 
Applicant asserts, “The chat feature as recited in the instant claims, by contrast, allows an individual user to decide who has access to his or her own responses”.  Applicant points to page 12 of the specification or support. [Remarks, 7].  Applicant further asserts, “This feature, aspects of which are recited in independent claims 1, 8, and 14, therefore allows users to send messages to only the creator such that other users do not have access to and cannot see those messages [Remarks, 8].
.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “allows an individual user to decide who has access to his or her own responses” and “allows users to send messages to only the creator such that other users do not have access to and cannot see those messages”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regardless of the above, Examiner provides the following:
It would appear that Applicant’s argument is with respect to the limitation, “wherein the first user determines if the response is accessible by a second user”.  Assuming such is the case, Examiner notes that a determination as to whether (if) a response is accessible by a second user does not in any manner require “allow[ing] an individual user to decide who has access to his or her own responses” nor does such require, “allow[ing] users to send messages to only the creator such that other users do not have access to and cannot see those messages”.  Instead, the limitation amounts to a mere determination if the response is accessible by a second user, without any requirements as to how that determination is made.
It is evident that Brown disclosed the limitation, as Brown disclosed the chat conversation being between multiple users (Brown, [0083], Figure 13B, 1310 listing notes/messages by the users of the chat), it is evident that the first user can determine if 
In addition to the above, Brown disclosed the concept of limiting access to only authorized users, in which Brown disclosed, the shared note is shared to the community of users “having access to the shared note” (Brown, [0081]-[0082]), in which “An encryption code 1330 is generated to allow only authorized users from accessing the private URL 1320, and thereby the shared note 1310” (Brown, [0083]).  See also paragraph [0080] which provides explicit details that the “private URL” is only accessible by authorized viewers.  As such, a user can determine if a second user has access based on the fact that the user is part of the authorized set of users that can view the shared note.  
The Applicant does provide any remarks as to how the claimed limitation distinguishes from the above.
The rejections are therefore respectfully maintained.
In addition, and regardless of the prior art rejection, Examiner would like to provide the following analysis of claim 1 in order to assist Applicant in making any further amendments.  Claim 1, as presented amounts to tag functionality being loosely tied to chat functionality.  The use of the chat functionality amounts to utilizing chat for its well-known purpose of merely sending messages between users.  The chat function being claimed as “associated with the tag”, does not functionally tie the tag functionality to the chat function in any specialized way because nothing precludes a user, who scanned a tag and received information in the manner as claimed, from simply inputting this information into any chat room, such as a private chat with one other person.  Such 
It is the Examiner’s position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art.
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deleeuw et al. (US 20160087949) disclosed secure and private communication between parties using symbology (Deleeuw, [0001]-[0002]).
Drazin (US 20170208022) disclosed a chat interface for enabling a conversation with at least one other device, while allowing for the display of content from third parties (Drazen, [0006]).
Brander et al. (US 20150350163) disclosed enabling a shared secret to be sent to a contact to initiate a key exchange to protect messages exchanged in an instant messaging conversation ([0047]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/           Primary Examiner, Art Unit 2443